t c summary opinion united_states tax_court harold and doreen silk petitioners v commissioner of internal revenue respondent docket no 16009-02s filed date shawn a silk for petitioners frank n panza for respondent armen special_trial_judge this case was heard pursuant to the provisions of sec_7463 of the internal_revenue_code in effect at the time that the petition was filed the decision to be entered is not reviewable by any other court and this opinion should not be cited as authority unless otherwise indicated all subsequent section references are to the internal_revenue_code in effect for the taxable years in issue all rule references are to the tax_court rules_of_practice and procedure respondent determined deficiencies in petitioners’ federal income taxes additions to tax and accuracy-related_penalties as follows year deficiency sec_6651 sec_6662 dollar_figure big_number dollar_figure dollar_figure --- dollar_figure dollar_figure dollar_figure after concessions by the parties the issue for decision by the court is whether petitioners properly elected under sec_172 to waive the carryback of a net_operating_loss nol from background some of the facts have been stipulated and they are so found at the time that the petition was filed petitioners resided in san francisco california during because of a downturn in the economy petitioners incurred significant financial losses with respect to their real_estate activities properties used by petitioners in their real_estate activities were subject_to possible foreclosure petitioners were also being sued by their financial_institution using tax software harold silk hereinafter referred to as petitioner prepared what at best may be described as a 10-page draft income_tax return for the taxable_year the so- called draft return petitioner allegedly mailed the so-called draft return together with a letter dated date to respondent petitioners no longer have a copy of the so-called draft return however at trial petitioners introduced a copy of the date letter that allegedly accompanied the so-called draft return petitioner’s date letter stated in part as follows our tax_return for the tax_year is being filed using turbotax software and the return is printed using the program the enclosed return is submitted although there appears to be a flaw in the program that prevents us from representing operating losses for and working these losses into the calculations for correctly determining our tax obligations but we know we have sustained significant operating losses during and are now attempting to accurately ascertain their value and declare our intention to carry forward those losses into future tax years when our data collection is complete an amended_return will be filed to correctly adjust our return s respondent did not receive either the so-called draft return or the date letter on or about date petitioners filed an application_for an extension of time to file their return the application was consistent with petitioners’ actions taken in prior taxable years respondent received petitioners’ application_for extension at trial petitioners introduced a receipt for certified mail the postal receipt indicating postage paid of cents and bearing a u s postal service stamp dated date on date petitioners jointly filed a form_1040 u s individual_income_tax_return for the taxable_year the return the return did not purport to be an amended tax_return on an attached form_8582 passive_activity_loss limitations petitioners reported a total passive_activity_loss of dollar_figure on line of the return petitioners claimed a rental real_estate loss in the amount of dollar_figure petitioners did not submit with the return an election to forgo the carryback period with respect to an nol and nothing on the return itself suggested that petitioners intended to make such an election petitioners jointly filed a form_1040 for the taxable_year the return on date on line of the return petitioners claimed a loss in the amount of dollar_figure a statement attached to the return indicated that such loss was an nol from a prior year in the notice_of_deficiency respondent disallowed the dollar_figure nol_carryover claimed by petitioners on their return respondent determined that petitioners had not elected under sec_172 to waive the carryback of the nol petitioners contend that the date letter allegedly mailed to respondent with the so-called draft return was a valid election to waive the carryback period discussion in general the determinations of the commissioner in a notice_of_deficiency are presumed correct and the burden is on the taxpayer to show that the determinations are incorrect rule a 290_us_111 sec_172 permits taxpayers to carry nol deductions from one taxable_year to another in general taxpayers who sustain nols must first carry such losses back years and if unabsorbed in the earlier years then the losses may be carried forward for as long a sec_15 years sec_172 and however taxpayers may elect to waive or relinquish the 3-year carryback period and only carry forward their nols sec_172 to make this election the statute expressly requires taxpayers to file an election relinquishing the carryback period by the return_due_date including any extensions of time for the petitioners concede that if no valid sec_172 election was made then their gross_income for the taxable years prior to would absorb the entire amount of the nol sec_7491 does not serve to place the burden_of_proof on respondent because petitioners failed to introduce credible_evidence of an election to waive the carryback of the nol see 116_tc_438 for purposes of this case involving a net_operating_loss and a taxable_year we consider sec_172 prior to its amendment by the taxpayer_relief_act_of_1997 publaw_105_34 and 111_stat_950 taxable_year in which the nol was incurred id see sec_301_9100-12t temporary proced admin regs fed reg date once made the election is irrevocable id the statute directs the secretary to prescribe the manner in which taxpayers shall make the election id the secretary promulgated the following regulation concerning a taxpayer’s election to waive nol carrybacks the election shall be made by a statement attached to the return or amended_return for the taxable_year the statement required when making an election pursuant to this section shall indicate the section under which the election is being made and shall set forth information to identify the election the period for which it applies and the taxpayer’s basis or entitlement for making the election sec_301 12t d temporary proced admin regs fed reg date redesignating sec temporary income_tax regs fed reg date the court analyzed these statutory and regulatory requirements under sec_172 in 83_tc_831 affd 783_f2d_1201 5th cir in young the court held that to be in substantial compliance with the election requirements as an absolute minimum the taxpayer must exhibit in some manner within the time prescribed by the statute his unequivocal agreement to accept both the benefits and burdens of the tax treatment afforded by that section id pincite petitioners contend that the postal receipt is evidence that the so-called draft return and the date letter were mailed to respondent and thus the election requirements under sec_172 were satisfied we are not persuaded that the postal receipt demonstrates that the so-called draft return and the date letter were mailed to and received by respondent first the postal receipt bears a date earlier than the date of the date letter second the postal receipt indicates postage paid of cents the postal rate in effect for wa sec_32 cents for the first ounce and cents for each additional ounce thus the postal receipt does not reflect the proper amount of postage necessary to mail the 10-page so-called draft return and the date letter third petitioner admitted that such letter may have been mailed to respondent with the so-called draft return with the extension application or independently of either document finally respondent did not receive either the so-called draft return or the date letter therefore we cannot accept petitioners’ claim that the postal receipt demonstrates that the so-called draft return and the date letter were ever mailed to or received by respondent on date petitioners filed the return however petitioners did not attach any statement to the we note that the postal receipt does support the fact that petitioners mailed to respondent their extension application on date even if we were to assume arguendo that the letter was attached to the extension application this would still be insufficient to satisfy the statutory and regulatory requirements under sec_172 return that indicated their intention to make an election under sec_172 to waive the nol_carryback period likewise nothing on the return itself suggested that petitioners intended to make such an election accordingly we hold that petitioners did not satisfy the requirements under sec_172 for making a valid election to waive the nol_carryback period we therefore sustain respondent’s disallowance of the nol_carryover claimed by petitioners on their return reviewed and adopted as the report of the small tax_division to reflect the foregoing decision will be entered under rule
